Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed on 1/11/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9,10,20 are rejected under 35 U.S.C. 103 as being unpatentable over Cecur (9,470,116) in view of Yang (2007/0144472).

Regarding claims 1,3,4,9,10,20: Cecur discloses a switching rocker arm assembly (figure 2) comprising: an inner arm (8); an outer arm pivotably secured to the inner arm (10); and a camshaft (32) having a first lobe to contact one of the outer arm and the inner arm to perform a normal valve motion (36a), and a second lobe to contact the other of the outer arm and the inner arm (38a) to perform compression relief braking 
Cecur fails to discloses wherein the full cycle bleeder brake exhaust valve motion holds an exhaust valve open throughout intake, compression, and expansion cycles of an engine; and a partial cycle bleeder brake exhaust valve motion, wherein the partial cycle bleeder brake exhaust valve motion holds the exhaust valve open throughout the compression and expansion cycles of the engine.
However, Yang teaches bleeder type engine brake is well known, and the full cycle bleeder brake exhaust valve motion holds an exhaust valve open throughout intake, compression, and expansion cycles of an engine; and a partial cycle bleeder brake exhaust valve motion, wherein the partial cycle bleeder brake exhaust valve motion holds the exhaust valve open throughout the compression and expansion cycles of the engine (paragraph 0005); and the cam profile is responsible for such (110).
It is obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Cecur by providing the arrangement as taught by Yang for the adaptation of that event is based on the functional requirements of the engine.  Therefore, it is within the grasp of one having an ordinary skill in the art to adopt the second cam lobe in line with the functional requirements of various well-known engine valve braking operations including bleeding braking operations for the adaptation only require different cam lobe shapes as is well known in the art.

Regarding claim 2: Cecur discloses a latching mechanism configured to selectively latch the inner arm to the outer arm (80).  

Regarding claim 5: Cecur discloses a biasing mechanism (67) mounted around a spring retainer and including a first end engaged with the outer arm and a second end engaged with the inner arm (column 5, lines 60-67).

  Regarding claim 6: Cecur discloses a pair of outer rollers rotatably coupled to the outer arm (22a,22b), wherein the first lobe comprises a pair of first lobes configured to selectively engage the pair of outer rollers to impart motion to the outer arm (34,36); and an inner roller rotatably coupled to the inner arm (26), wherein the second lobe is configured to selectively engage the inner roller to impart motion to the inner arm (38). 

Regarding claim 7: Cecur discloses a deactivating hydraulic lash adjuster, the outer arm configured to pivot about the deactivating hydraulic lash adjuster (6).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-19 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZELALEM ESHETE/           Primary Examiner, Art Unit 3746